UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF LOUISIANA, , > U. *: a DISTRICT COURT

AM MMSTD IT fF ia

Wis HOY -8 A 10 48

UNITED STATES OF AMERICA p CRIMINAL NO.
BELA UL BLES JPAS
vs * SECTION: MLESK @e
WESLEY T. BISHOP * VIOLATION: 18 U.S.C. § 1001(a)(3)

Lo 19-233
MOTION FOR ISSUANCE OF A SUMMONS SECT. T MAG 1

NOW INTO COURT comes the United States of America, appearing herein through the

 

undersigned Assistant United States Attorney, who respectfully submits:
The defendant has been charged with violating Title 18, United States Code, Section

1001(a)(3), by a Bill of Information for Making False Statements to an Agency of the United

States.

WHEREFORE, the United States of America prays that a summons be issued to

defendant requiring that defendant appear for initial appearance and arraignment.

Respectfully submitted,

PETER G. STRASSER
UNITED TES ATTORNEY

Oe

ANDRH 5-LAGARDE
Assistant United States Attorney
Louisiana Bar Roll No. 28649
650 Poydras Street, Suite 1600
New Orleans, Louisiana 70130
Telephone: (504) 680-3009
